UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14C INFORMATION Information Statement Pursuant to Section 14(c) of the Securities Exchange Act of 1934 Check the appropriate box: x Preliminary Information Statement ¨ Confidential, for Use of the Commission Only (as permitted by Rule 14A-6(e)(2)) ¨ Definitive Information Statement HPIL HOLDING (Name of Registrant as Specified In Its Charter) Payment of Filing Fee (Check the appropriate box): x No fee required. ¨ Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: ¨ Fee paid previously with preliminary materials. ¨ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: 1 HPIL HOLDING 3738 Coach Cove Sanford, MI 48657 NOTICE OF ACTION BY WRITTEN CONSENT OF SHAREHOLDERS NOTICE IS HEREBY GIVEN that the holders of more than a majority of the voting power of the shareholders of HPIL Holding, a Nevada corporation (the “Company” “we,” “us,” or “our”), have approved the following action without a meeting of shareholders in accordance with Section 78.320 of the Nevada Revised Statutes: The approval of an amendment to our articles of incorporation to increase our authorized shares of capital stock from 400,000,000 shares to 10,703,000,000 shares, which shall consist to increase our authorized shares of common stock from 400,000,000 to 10,699,999,990, and to increase our authorized shares of preferred stock from 0 to 3,000,010. The action will become effective on or about the 20th day after the definitive information statement is mailed to our shareholders. Shareholders of record at the close of business on March 28, 2017 (the “Record Date”), are entitled to receive a copy of this information statement. The enclosed information statement contains information pertaining to the matters acted upon. WE ARE NOT ASKING YOU FOR A PROXY, AND YOU ARE REQUESTED NOT TO SEND US A PROXY By Order of the Board of Directors of HPIL Holding April 3, 2017 /s/ Nitin Amersey By: Nitin Amersey Its: Director, Chief Financial Officer (principal financial officer and principal accounting officer), Corporate Secretary and Treasurer 2 HPIL HOLDING 3738 Coach Cove Sanford, MI INFORMATION STATEMENT PURSUANT TO SECTION 14 OF THE SECURITIES AND EXCHANGE ACT OF 1934 AND REGULATION 14C AND SCHEDULE 14C THEREUNDER WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY. This information statement is being furnished in connection with the action by written consent of shareholders taken without a meeting of a proposal to approve the actions described in this information statement. We are mailing this information statement to our shareholders of record on March 28, 2017 (the “Record Date”). What action was taken by written consent? We obtained shareholders consent for the approval of an amendment to our articles of incorporation to increase our authorized shares capital stock from 400,000,000 shares to 10,703,000,000 shares as follows: (1) an increase to the Company’s authorized shares of common stock, par value $0.0001 (“Common Stock”), from 400,000,000 shares to 10,699,999,990 shares; and (2) an increase to the Company’s authorized shares of preferred stock, par value $0.0001, from 0 shares to 3,000,010 shares and designation of a Series A class of preferred stock with 10 authorized shares, and a Series B class of preferred stock with 3,000,000 authorized shares. How many shares of voting stock were outstanding on the Record Date? On the Record Date, the date we received the consent of the holders of a majority of the voting power of our shareholders, there were 50,969,150 shares of Common Stock issued and outstanding and no shares of Preferred Stock. What vote was obtained to approve the amendment to the articles of incorporation described in this information statement? We obtained the approval of the holders of 43,231,600 shares of Common Stock, or approximately 84.82% of the voting power of our shareholders and 84.82% of the voting power eligible to vote on the amendment to our articles of incorporation. Why am I not being asked to vote? The shareholder of a majority of the shares of voting stock issued and outstanding of the Company have already ratified, approved or adopted the Corporate Action pursuant to written consents in lieu of a special meeting of stockholders. Such ratification, approval or adoption is sufficient under Nevada law, and no further approval by the Company’s stockholders is required to effect the Corporate Action. What do I need to do now? Nothing. This Information Statement is purely for your information and does not require or request you to do anything. Whom can I call with questions? If you have any questions about the Corporate Action, please contact our office Investor Relation Department at +1 (248) 750-1015. AMENDMENT TO THE ARTICLES OF INCORPORATION TO INCREASE AUTHORIZED SHARES OF CAPITAL STOCK FROM 400,000,000 TO 10,703,000,000 Our board of directors and the holders of a majority of the voting power of our shareholders have approved an amendment to our articles of incorporation to increase our authorized shares of Capital Stock from 400,000,000 to 10,703,000,000, including the authorization of 3,000,010 shares of Preferred Stock. The increase in our authorized shares of Capital Stock will become effective upon the filing of the amendment to our articles of incorporation with the Secretary of State of the State of Nevada. We will file the amendment to our articles of incorporation to effectuate the increase in our authorized shares of Capital Stock (the “Amendment”) approximately (but not less than) 20 days after the definitive information statement is mailed to shareholders. 3 The form of certificate of amendment to be filed with the Secretary of State of the State of Nevada is set forth as Appendix A to this information statement. Outstanding Shares and Purpose of the Amendment Our articles of incorporation currently authorize us to issue a maximum of 400,000,000 shares of Capital Stock, consisting solely of Common Stock, par value $0.0001 per share. As of the Record Date, we had 50,969,150 shares of Common Stock issued, outstanding and no shares of Preferred Stock authorized, issued or outstanding. The board of directors believes that the increase in our authorized Capital Stock will enhance our ability to finance the development and operation of our business and will allow for more flexibility regarding additional equity financings. Effects of the Increase in Authorized Capital Stock Potential uses of the additional authorized shares of Capital Stock may include public or private offerings, conversions of convertible securities, issuance of stock or stock options to employees, acquisition transactions and other general corporate purposes. Increasing the authorized number of shares of the Capital Stock will give the us greater flexibility and will allow the Company to issue such shares, in most cases, without the expense or delay of seeking stockholder approval. The Company may issue shares of its Capital Stock in connection with financing transactions and other corporate purposes which the Board of Directors believes will be in the best interest of the Company’s stockholders. The additional shares of Common Stock will have the same rights as the presently authorized shares, including the right to cast one (1) vote per share of Common Stock. The additional shares of Series A Preferred Stock have will carry enhanced voting rights as set forth in the amended Articles of Incorporation. The additional shares of Series B Preferred Stock will carry no voting rights, but each share of Series B Preferred Stock is convertible into fifty (50) shares of Common Stock. Although the authorization of additional shares will not, in itself, have any effect on the rights of any holder of our Common Stock, the future issuance of additional shares of Common Stock and Preferred Stock (other than by way of a stock split or dividend) would have the effect of diluting the voting rights and could have the effect of diluting earnings per share and book value per share of existing shareholders. BENEFICIAL OWNERSHIP OF SECURITIES AND SECURITY OWNERSHIP OF MANAGEMENT The following table lists, as of the Record Date, the number of shares of our common stock that are beneficially owned by (i) each person or entity known to us to be the beneficial owner of more than 5% of the outstanding common stock; (ii) each officer and director of our Company; and (iii) all officers and directors as a group. Information relating to beneficial ownership of common stock by our principal shareholders and management is based upon information furnished by each person using “beneficial ownership” concepts under the rules of the Securities and Exchange Commission.
